Citation Nr: 1035423	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  09-15 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina

THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for type 2 diabetes.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Childers, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
July 1973 to July 1976.  He also had periods of active duty for 
training and inactive duty for training in the United States Army 
Reserves from July 1976 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a  rating decision in November 2008 by a Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2010, Veteran appeared at a hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is in the 
Veteran's file.


FINDINGS OF FACT

1.  In a decision in September 2007, the Board denied the 
application to reopen the claim of service for posttraumatic 
stress disorder; in March 2009, the United States Court of 
Appeals for Veterans Claims affirmed the Board's decision. 

2.  The additional evidence presented since the decision in 
September 2007 by the Board is either redundant or cumulative or 
does not relate to an unestablished fact necessary to 
substantiate the claim or does not raise a reasonable possibility 
of substantiating the claim of service connection for 
posttraumatic stress disorder.

3.  Type 2 diabetes mellitus was not affirmatively shown to have 
been present during active service; type 2 diabetes was not 
manifested to a compensable degree within one year from the date 
of separation from service in July 1976; and type 2 diabetes, 
first diagnosed after service beyond the one-year presumptive 
period for a chronic disease, is otherwise unrelated to an 
injury, disease, or event in service.




4.  Hypertension was not affirmatively shown to have been present 
during active service; hypertension was not manifested to a 
compensable degree within one year from the date of separation 
from service in July 1976; and hypertension, first diagnosed 
after service beyond the one-year presumptive period for a 
chronic disease, is otherwise unrelated to an injury, disease, or 
event in service.


CONCLUSIONS OF LAW

1.  The Board decision in September 2007, denying the application 
to reopen the claim of service connection for posttraumatic 
stress disorder, is final.  
38 U.S.C.A. § 7104 (West 2002).

2.  The additional evidence presented since the Board's decision 
in September 2007 is not new and material evidence, and the claim 
of service connection for posttraumatic stress disorder is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).

3.  Type 2 diabetes was not incurred in or aggravated by service; 
and type 2 diabetes as a chronic disease may not be presumed to 
have been incurred in service; 38 U.S.C.A. §§ 1110, 1112, 1137, 
1131, 5107(b) (West 2002 & 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000). 

4.  Hypertension was not incurred in or aggravated by service; 
and hypertension as a chronic disease may not be presumed to have 
been incurred in service; 38 U.S.C.A. §§ 1110, 1112, 1137, 1131, 
5107(b) (West 2002 & 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2000).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2009), and implemented in part at 38 C.F.R. § 3.159 
(2009), amended VA's duties to notify and to assist a claimant in 
developing information and evidence necessary to substantiate a 
claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim. The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

On the application to reopen the claim of service connection for 
posttraumatic stress disorder, the RO provided pre-adjudication 
VCAA notice by letter, dated in September 2008.  The Veteran was 
notified that new and material evidence was needed to reopen the 
claim of service connection for posttraumatic stress disorder, 
that is, evidence not previously considered, which was not 
redundant or cumulative of evidence previously considered and 
that pertained to the reason the claim was previously denied, 
that is, no evidence of an in-service stressor to support the 
diagnosis of posttraumatic stress disorder.  The notice included 
the type of evidence needed to substantiate the underlying claim 
of service connection, namely, evidence of current disability; 
evidence of an injury or disease in service or an event in 
service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  
On the claims of service connection for type 2 diabetes and 
hypertension, the RO provided pre-adjudication VCAA notice by 
letter, dated in September 2008.  The Veteran was notified of the 
evidence needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  

In each instance, the Veteran notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that and that he could submit other records not in 
the custody of a Federal agency, such as private medical records, 
or he could authorize VA to obtain any non-Federal records on his 
behalf.  The VCAA notice included the provisions for the 
effective date of a claim and for the degree of disability 
assignable. 

As for the content and the timing of the VCAA notice, the 
documents complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of VA 
and the claimant to obtain evidence); of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(pre-adjudication VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (elements of a new and material evidence claim); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records, VA 
records, private medical records, and records of the Social 
Security Administration.  


Under the duty to assist, a VA medical examination or medical 
opinion is not authorized unless new and material evidence is 
presented.  As new and material evidence has not been presented 
on the claim of service connection for posttraumatic stress 
disorder, a VA medical examination or medical opinion is not 
warranted.  38 C.F.R. § 3.159(c)(4)(iii).  

On the claims of service connection of type 2 diabetes and for 
hypertension, VA did not conduct a medical inquiry because there 
is no evidence that the claimed disabilities may be associated 
with an established injury or disease or event in service, a VA 
medical examination or VA medical opinion is not required under 
38 C.F.R. § 3.159(c)(4).

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen the Claim of Service Connection for 
Posttraumatic Stress Disorder 

In a decision in September 2007, the Board denied the application 
to reopen the claim of service for posttraumatic stress disorder 
on grounds that new and material evidence had not been presented 
to reopen the claim.   In March 2009, the United States Court of 
Appeals for Veterans Claims affirmed the Board's decision. 

Although a prior Board decision is final, the Board decision may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.




The Veteran's current application to reopen the claim was 
received in September 2008.  As the Veteran's application to 
reopen the claim of service connection for posttraumatic stress 
disorder was received after August 2001, the current regulatory 
definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The 
presumption is rebuttable when the evidentiary assertion is 
inherently incredible.  See King v. Brown, 5 Vet. App. 19, 21 
(1993) (evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion). 

Evidence Previously Considered

The evidence of record at the time of the Board's decision in 
September 2007 consisted of the service personnel records, 
service treatment records, VA records, and private medical 
records, which are summarized as follows. 




The service personnel records show that the Veteran served in 
Germany for 16 months, ending in June 1976.  His military 
occupational specialty was a radio operator, but he also worked 
in telecommunications.  He received the National Defense Service 
Medal, but no other award or decoration indicating combat 
service. The service personnel records do not show that the 
Veteran had specialized infantry or combat training or that he 
served in Vietnam.  On discharge from service, the Veteran was 
Specialist 4 (E-4).

After service in May 2002, on his PTSD Questionnaire, the Veteran 
identified as in-stressors events in Saigon, Vietnam from 
September 1973 to 1975.  He alleged that he was an explosive 
expert in Vietnam and that he went on top secret missions to 
Vietnam. 

Private medical records show that in March 2002 the Veteran gave 
a history of service in Vietnam as a sergeant and that he had 
flashbacks of Vietnam.  In April 2002, it was noted that the 
Comorbid States Questionnaire was compatible with posttraumatic 
stress disorder.

Additional private medical records show that from March 2001 to 
August 2002 the Veteran referred to Vietnam service.  

In December 2002, the National Personnel Records Center reported 
that all available service treatment records had been sent and no 
other records were available.  

In a decision in June 2004, the Board denied service connection 
for posttraumatic stress disorder because the diagnosis of 
posttraumatic stress disorder was predicated on stressors related 
to Vietnam, and the Veteran did not serve in Vietnam. 

In March 2005, the Veteran applied to reopen the claim of service 
connection for posttraumatic stress disorder. 

The additional evidence consisted of VA records from June 2003 to 
September 2006.  Several VA health-care providers attributed the 
Veteran's posttraumatic stress disorder to the Veteran's 
experiences in Vietnam

In a statement in September 2006, the Veteran gave a history of 
serving in the 101st Airborne Division in Vietnam.  In May 2007, 
the Veteran testified stated that he was assigned temporary duty 
with the 101st Airborne Division in Vietnam.

In a decision in September 2007, the Board denied the application 
to reopen the claim of service for posttraumatic stress disorder 
on grounds that new and material evidence had not been presented 
to reopen the claim, specifically, the additional evidence did 
not relate to the unestablsihed fact necessary to substantiate 
the claim, that is, credible evidence of alleged service in 
Vietnam, where the Veteran alleged the in-servcie stressors 
occurred.  

Additional Evidence 

In order that the additional evidence may be considered new and 
material, the evidence must relate to the basis for the prior 
denial of the claim, that is, the lack of credible evidence of 
service in Vietnam, where the alleged in-service stressors 
occurred. 

The additional evidence of record since the last prior final 
denial by the Board in September 2007 consists of the following. 

VA records from December 2003 to January 2010 show that the 
Veteran's list of health problems included posttraumatic stress 
disorder with several references to service in Vietnam and that 
he was being treated for posttraumatic stress disorder.  This 
evidence is either redundant or cumulative evidence.  Redundant 
evidence is evidence previously considered, that is, the VA 
records from 2003 to 2006, showing a history by the Veteran of 
service in Vietnam and a diagnosis of posttraumatic stress 
disorder.  

Cumulative evidence is evidence that supports facts previously 
established and considered, that is, the records from 2007 to 
2010, showing a history by the Veteran of service in Vietnam and 
ongoing treatment for posttraumatic stress disorder. Neither 
redundant nor cumulative evidence meets the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156(a).

Records of the Army Reserve, medical and personnel, dated in 1995 
and 1996, are unrelated either to service from July 1973 to July 
1976 or to the history, treatment, or diagnosis of posttraumatic 
stress disorder.  As the evidence does not relate to the basis 
for the prior denial of the claim, that is, the lack of credible 
evidence of service in Vietnam, the evidence does not raise a 
reasonable possibility of substantiating the claim, and the 
evidence is not new and material under 38 C.F.R. § 3.156.

Private medical records and an employment record, dated in 1997, 
are unrelated either to service from July 1973 to July 1976 or to 
the history, treatment, or diagnosis of posttraumatic stress 
disorder.  The private medical records are redundant evidence, 
that is, evidence previously considered, and the employment 
record, which is unrelated to posttraumatic stress disorder, does 
not raise a reasonable possibility of substantiating the claim, 
and the evidence is not new and material under 38 C.F.R. § 3.156. 

Records of the Social Security Administration, covering the 
period from 1998 to 2001, include private medical records and 
psychological evaluation in September 2001 in which the Veteran 
stated that he served in Vietnam, otherwise the evidence does not 
relate to the history, treatment, or diagnosis of posttraumatic 
stress disorder.  The Veteran's statement about service in 
Vietnam is redundant evidence, that is, evidence previously 
considered and rejected, and redundant evidence does not meet the 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156(a).  As the remainder of the records of the Social 
Security Administration do not relate to posttraumatic stress 
disorder, the evidence does not raise a reasonable possibility of 
substantiating the claim, and the evidence is not new and 
material under 38 C.F.R. § 3.156. 

The Veteran has submitted copies of personal letters from him to 
his parents, one postmarked, Fort Jackson, South Carolina, in 
August 1973, and one dated April 8, 1975, with a New York APO 
address.  The copy of the letter, dated in 1973, is unrelated to 
service in Vietnam the evidence does not raise a reasonable 
possibility of substantiating the claim, and the evidence is not 
new and material under 38 C.F.R. §  3.156.

The copy of the letter, dated in April 1975, includes a line that 
the Veteran was "in Saigon."  The line is in a clearly 
different script than rest of the letter, which suggests that the 
line "in Saigon" was added to the original letter and raises 
the question of the authenticity of the copy.  But more 
significantly, in the Paris Peace Accords signed by United States 
in 1973, the United States agreed to withdraw all military 
personnel from Vietnam and by March 29, 1973, then President 
Nixon announced that all American troops had withdrawn from 
Vietnam.  Stated differently, the line "in Saigon" in April 
1975 is inherently incredible, rebutting the presumption of 
credibility for the purpose of reopening the claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  For this reason, the copy 
of the letter in 1975 does not raise a reasonable possibility of 
substantiating the claim, and therefore the evidence is not new 
and material under 38 C.F.R. § 3.156.

In February 2009, the Veteran submitted a statement describing 
events in Saigon, Vietnam, from July 1974 to May 1975 as 
stressors for posttraumatic stress disorder. This evidence is 
redundant evidence as it is the same evidence previously 
considered and rejected, that is, the PTSD Questionnaire in May 
2002, when the Veteran identified as in-stressors events in 
Saigon, Vietnam from September 1973 to 1975.  Redundant evidence 
meets the regulatory definition of new and material evidence 
under 38 C.F.R. § 3.156(a). 

Private medical records, covering the period from 2001 to 2004, 
include statements by the Veteran that he served in Vietnam.  The 
Veteran's statement about service in Vietnam is redundant 
evidence, that is, evidence previously considered and rejected, 
and redundant evidence does not meet the regulatory definition of 
new and material evidence under 38 C.F.R. § 3.156(a).  

In a statement in July 2009 and in testimony in March 2010, the 
Veteran stated that he was in Saigon, Vietnam.  The statement and 
testimony about service in Vietnam is redundant evidence, that 
is, repetitive evidence of evidence previously considered and 
rejected, and redundant evidence does not meet the regulatory 
definition of new and material evidence under 38 C.F.R. 
§ 3.156(a).

For the above reasons, the additional evidence is not new and 
material. Therefore, the claim of service connection for 
posttraumatic stress disorder is not reopened. As the claim is 
not reopened, the benefit-of-the-doubt standard of proof does not 
apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

II.  Service Connection

Type 2 Diabetes 

Hypertension

Facts

The service personnel records show that during the period of 
active duty from July 1973 to July 1976 the Veteran served in 
Germany for 18 months, but he did not serve in Vietnam.

The available service treatment records consists of the report of 
entrance examination for the period of active duty from July 1973 
to July 1976, which does not contain any complaint, finding, or 
history of type 2 diabetes or hypertension.  

The available service treatment records for the Army Reserve from 
1976 to 1997 do  not contain any complaint, finding, or history 
of type 2 diabetes or hypertension.  




After service, private medical records show that in October 2000 
it was reported that the Veteran had been well for 25 years 
except for complaints of headaches that had started a couple of 
weeks previously.  A CT scan showed a brain aneurysm with 
subarachnoid hemorrhage and hydrocephalus, requiring surgery.   
In April 2001, it was noted that since February 2001 the 
Veteran's blood pressure had been elevated and the assessment was 
hypertension.  In April 2002, a private physician stated that the 
Veteran had diabetes. 

VA records show that in January 2005 it was noted that the 
Veteran had been diagnosed with diabetes in December 2004. 

In a statement in August 2007, the Veteran related type 2 
diabetes to exposure to herbicides and that hypertension was due 
to type 2 diabetes.  In a statement in May 2009, the Veteran 
related type 2 diabetes to service in Vietnam.  In March 2010, 
the  Veteran testified that he was stationed in Saigon and he was 
exposed to Agent Orange.  

Service Connection 

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § § 1110, 1131.  

The term "active service" includes active duty and any period of 
active duty for training during which the individual concerned 
was disabled from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including diabetes mellitus and hypertension, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Secondary service connection may be granted for a disability that 
is proximately due to or the result of a service- connected 
disability.  Secondary service connection includes the concept of 
aggravation of a nonservice-connected disability by a service-
connected disability.  38 C.F.R. § 3.310(a). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  While the Veteran does argue that he had 
combat service in Vietnam, U.S. forces were withdrawn from 
Vietnam by March 1973, and as the Veteran did not enter active 
duty until July 1973 and as the service personnel records do not 
show that the Veteran was in Vietnam at any time, the Veteran's 
allegation of combat service is not credible and the combat 
provisions of 38 U.S.C.A. § 1154(b) do not apply. 



Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be 
done by the Board)). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Analysis

In this case, as the available service treatment records consist 
only of the report of entrance examination for the period of 
active duty from July 1973 to July 1976 the service treatment 
records are incomplete.  Also, the service treatment records of 
the Army Reserve also appear incomplete.  When the service 
treatment records are incomplete, there is a heightened 
obligation to explain findings and conclusions and to carefully 
consider the benefit-of-the-doubt standard of proof under 38 
U.S.C.A. § 5107(b).   See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). 

The Veteran does not argue that either type 2 diabetes or 
hypertension was present in service, rather the Veteran argues 
that type 2 diabetes is due to exposure to Agent Orange in 
Vietnam and that hypertension is due to type 2 diabetes.  
Nevertheless, for completeness of the analysis, the Board is 
proceeding with a discussion of the applicable theories of 
service connection. 

Although the service treatment records are incomplete, there is 
no competent evidence contemporaneous with active duty or a 
period of active duty for training in the Army Reserve from any 
other source to affirmatively show that either type 2 diabetes or 
hypertension was present coincident with active duty or during a 
period of active duty for training.  As neither type 2 diabetes 
nor hypertension was affirmatively shown to have been present 
contemporaneous with active duty or during a period of active 
duty for training, service connection under 38 U.S.C.A. 
§§ 101(24), 1110 and 1131 and 38 C.F.R. § 3.303(a) is not 
established.

As there is no competent evidence during active duty or during a 
period of active duty for training that type 2 diabetes or 
hypertension was noted, that is, observed during service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do not 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

After service, type 2 diabetes (adult onset) was first documented 
by a private physician in 2002 and hypertension was first 
diagnosed in 2001, in each instance about 25 years after service, 
well beyond the one-year presumptive period following separation 
from service in 1976 for manifestation of either type 2 diabetes 
or hypertension as a chronic disease under 38 U.S.C.A. §§ 1112 
and 1137 and 38 C.F.R. §§ 3.307, 3.309.  The presumption of 
service connection for a chronic disease does not apply to a 
period of active duty for training unless the Veteran is disabled 
and served for 90 days or more during a period of active duty for 
training, which clearly is not shown. 






On the question of whether service connection may be granted on 
the basis that the claimed disabilities were first diagnosed 
after service, considering all the evidence, including that 
during and after service, under 38 C.F.R. § 3.303(d), the Veteran 
does not argue and the record does not contain competent 
evidence, lay or medical, that links type 2 diabetes or 
hypertension to an injury, disease, or event in service, and in 
the absence of competent evidence suggesting such an association, 
but is too equivocal or lacking in specificity to support a 
decision on the merits, and in the absence of credible evidence 
of continuity of symptomatology, there is no possible association 
with service, and VA is not required to further develop the 
claims on the theory of direct service connection under 38 C.F.R. 
§ 3.303(d) by affording the Veteran a VA examination or by 
obtaining a VA medical opinion under the duty to assist. 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4);  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

It is the Veteran's general evidentiary burden to establish all 
elements of his claims, including the nexus requirement under 
38 C.F.R. § 3.303(d).  38 U.S.C.A. § 5107(a).  Fagan v. Shinseki, 
573 F.3d. 182, 1287 (2009).  In the absence of any such competent 
evidence, the preponderance of the evidence is against the claim 
that type 2 diabetes or hypertension is due to an injury, 
disease, or event in service, under 38 C.F.R. § 3.303(d), or 
under 38 U.S.C.A. §§ 1110 and 1131  and 38 C.F.R. § 3.303(a) and 
(b) as previously discussed.

Agent Orange 

A Veteran who, during active naval service, served in the 
Republic of Vietnam during the Vietnam era (beginning in January 
1962 and ending in May 1975) shall be presumed to have been 
exposed during such service to certain herbicide agents, 
including a herbicide commonly referred to as Agent Orange.  38 
U.S.C.A. § 1116(f).




If a Veteran was exposed to certain herbicides, including Agent 
Orange, during active service, service connection for type 2 
diabetes will be presumed to have been incurred in service if 
manifest to a compensable degree, even if there is no record of 
such disease during service.  38 U.S.C.A. § 1116(a)(1), (2); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e).   

As for service connection for type 2 diabetes due to exposure to 
Agent Orange in Vietnam, the Veteran's statements and testimony 
of service in Vietnam are not credible because the service 
personnel records do not suggest in any way that the Veteran 
served in Vietnam and the Veteran's statements about combat in 
Vietnam are incredible as the Veteran served on active duty, 
beginning in July 1973, after U.S. forces had been withdrawn from 
Vietnam by March 1973. 

As there is no credible evidence that the Veteran served in 
Vietnam, the presumption of exposure to Agent Orange does not 
apply under 38 U.S.C.A. §1116 and 38 C.F.R. § 3.307(a)(6)(iii).  
And as the Veteran is not presumed to have been exposed to Agent 
Orange, the presumption of service connection under 38 U.S.C.A. 
§ 1116(a)(1) for type 2 diabetes does not apply.   

As the Board finds that the Veteran was not actually exposure to 
Agent Orange, the Board need not reach the question of exposure 
actually causing the claimed disabilities.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (a Veteran 
may still establish service connection by evidence of actual 
exposure to Agent Orange and by evidence that such exposure 
actually caused the claimed disabilities).  

As for the Veteran's opinion that type 2 diabetes is caused by 
exposure to Agent Orange, since there is no credible evidence 
that the Veteran was in Vietnam, his opinion, assuming without 
deciding the Veteran is competent to draw such a conclusion on 
causation, is also not credible. 






As service connection for type 2 diabetes is not established, the 
Board also does not reach the question of secondary service for 
hypertension, that is, whether hypertension is due to a service-
connected disability under 38 C.F.R. § 3.310. 

For the above reasons, the Board finds that the preponderance of 
the evidence of record is against the claims of service 
connection for type 2 diabetes and hypertension, and the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).


ORDER

As new and material evidence has not been presented, the claim of 
service connection for posttraumatic stress disorder is not 
reopened, and the appeal is denied.

Service connection for type 2 diabetes is denied.

Service connection for hypertension is denied. 



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


